Exhibit 10.3
 
AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amendment to Amended and Restated Employment Agreement dated the 23rd day
of February, 2016 (this “Amendment”), is entered into by and among Silver Bull
Resources, Inc. (the “Company”) and Brian Edgar (the “Executive”) and, together
with the Company, the “Parties” and individually, a “Party”).
RECITALS
A.            The Company and the Executive entered into an amended and restated
employment agreement, dated February 26, 2013 (the “Employment Agreement”) and
an amendment to amended and restated employment agreement, dated June 4, 2015
(the “Amended Employment Agreement”), pursuant to which the parties agreed to
the terms and conditions of employment of the Executive.
B.            The Parties now wish to enter into this Amendment in order to
modify certain terms of the Agreement.
AGREEMENT
In consideration of the forgoing recitals and of the mutual covenants,
agreements and representations contained herein and other valuable consideration
given by each party hereto to the other, the receipt and sufficiency of which
are hereby acknowledged by each of the Parties, the Parties hereby agree as
follows:

1. Amendment.  Effective January 16, 2016, the Executive agrees to a reduction
of 30% of the Base Salary as stated in Section 3; 3.1 of the Employment
Agreement.

All severance payments including Change of Control and termination without cause
will continue to be calculated using the Base Salary of $7,500 CDN per month as
stated in the Employment Agreement and will not be impacted by any reduction
under this Amendment.

2. No Other Waiver or Amendment.  Except as expressly modified herein, all terms
and provisions of the Agreement shall remain unchanged and in full force and
effect.  This Amendment shall not be deemed to prejudice any rights or remedies
which any Party may now have or may have in the future under or in connection
with the Agreement or any of the instruments or agreements referred to therein,
as the same may be amended, restated or otherwise modified.

3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the province of British Columbia and the federal
laws of Canada applicable therein, which shall be deemed to be the proper law
hereof.  The Parties hereby attorn to and submit to the jurisdiction of the
courts of British Columbia.

 
 
1

--------------------------------------------------------------------------------

 

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original, and such
counterparts shall together constitute one and the same instrument.

5. Legal Advice. Executive acknowledges this Amendment has been prepared by the
Company and that the Executive has had sufficient time to review this Amendment
thoroughly, including enough time to obtain independent legal advice concerning
the interpretation and effect of this Amendment prior to their execution. By
signing this Amendment, Executive represents and warrants that he has read and
understood this Amendment and that he executes them of his own free will and
act.

[Signature Page Follows]
 
 
 
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have duly executed this agreement as of
the day and year first above written.
SILVER BULL RESOURCES, INC.


Per:        /s/ Timothy Barry
Timothy Barry
SIGNED, SEALED AND DELIVERED by in the presence of:

/s/ Joy Ferguson
 
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
/s/ Brian Edgar
Witness

Joy Ferguson
Brian Edgar
Name

Suite 1908, 925 West Georgia Street
Address

Vancouver, British Columbia V6C 3L2


Executive Assistant
Occupation





 
 
 
3